 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                ***
 4    Dimitritza H. Toromanova,                         Case No. 2:19-cv-01575-APG
 5                         Appellant,
 6         v.                                           ORDER GRANTING MOTION TO
                                                        EXTEND TIME
 7    Wilmington Savings Fund, FSB, et al.,
                                                         (ECF No. 23)
 8                         Appellees.
 9

10          Appellant Dimitritza H. Toromanova seeks additional time to file and serve her reply

11   brief. ECF No. 23. The motion (ECF No. 23) is GRANTED. Appellant’s reply brief is due

12   December 30, 2019.

13          Dated: December 17, 2019.

14

15                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
